          Case 1:19-cv-03410-JMC Document 1 Filed 11/26/19 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Baltimore Division)

ALLSTATE INSURANCE COMPANY                                 *
2775 Sanders Road
Northbrook, Illinois 60062                                 *

       Plaintiff,                                          *

v.                                                         *   Civil Action No.

DAIMYA GINGLES                                             *
3808 Flowerton Road
Baltimore, Maryland 21229                                  *

and                                                        *

MURRAY B. GREEN                                            *
3808 Thoroughbred Lane
Owings Mills, Maryland 21117                               *

and                                                        *

DAISY REALTY, LLC                                          *

       SERVE ON: MURRAY B. GREEN                           *
                 12094 Longlake Drive
                 Owings Mills, Maryland 21117              *

       Defendants.                                         *


                     COMPLAINT FOR DECLARATORY JUDGMENT


       Plaintiff Allstate Insurance Company (hereinafter “Allstate”), by and through

undersigned counsel and pursuant to 28 U.S.C. § 2201, files this Complaint for Declaratory

Judgment against Murray B. Green and Daisy Realty, LLC (hereinafter collectively “Green”),

and further adds, Daimya Gingles as parties of interest.
             Case 1:19-cv-03410-JMC Document 1 Filed 11/26/19 Page 2 of 6



                                              Parties

        1.      Allstate is a Delaware corporation licensed to conduct business in Maryland, and

has its principal place of business in Illinois. Allstate issued a Personal Umbrella Policy of

insurance to Green.

        2.      Daimya Gingles is an individual who is a resident of Baltimore City, Maryland.

She is a party of interest to this declaratory action given that she is a plaintiff in the Underlying

Suit.

        3.      Murray Green is a resident of Baltimore County, Maryland. Prior to the filing of

this declaratory action, Murray Green was named as a defendant in Daimya Gingles v. Murray B.

Green, et al. (Case No.: 24-C-18-000399) (hereinafter the “Underlying Suit”), whereby the

plaintiff in the Underlying Suit, Daimya Gingles (hereinafter “Gingles”), alleges that she

contracted poisoning from lead paint from various properties, including a property owned by

Green. The Underlying Suit currently is pending in the Circuit Court of Maryland for Baltimore

City. By the instant declaratory action, Allstate seeks a declaration regarding its contractual

obligations to Green relating to the claims asserted by Gingles in the Underlying Suit.

        4.      Daisy Realty, LLC, upon information and belief, is a Maryland limited liability

company, with its principal place of business located at 12094 Longlake Drive, Owings Mills,

Maryland 21117. Daisy Realty, LLC is a party of interest in this declaratory action given it is a

named defendant in the Underlying Suit.

                                     Jurisdiction and Venue

        5.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1441(b). As

required by 28 U.S.C. § 1332, there is complete diversity between the parties and damages exceed

$75,000.00, as the Underlying Suit claims damages in excess of Seventy-Five Thousand Dollars




                                                 2
            Case 1:19-cv-03410-JMC Document 1 Filed 11/26/19 Page 3 of 6



($75,000.00) and the Personal Umbrella Policy of insurance, held by Green, provides defense

and indemnity coverage up to Five Million Dollars ($5,000,000). Allstate is incorporated in

Delaware, with its principal place of business in Illinois. Green and Gingles are residents of

Baltimore, Maryland.

       6.      Venue is appropriate in this Court under 28 U.S.C. § 1391(b)(1), as Green resides

in Maryland and Green’s principal place of business is in Maryland. Venue also is appropriate

pursuant to 28 U.S.C. § 1391(b)(2), as a substantial part of the events giving rise to the claim

occurred in Baltimore City, Maryland.

                                             Facts

       7.      On or about, January 25, 2018, Gingles filed the Underlying Suit, seeking

damages in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00) against Green

and other defendants in the Circuit Court of Maryland for Baltimore City. The Underlying Suit

alleges that Gingles contracted harmful, elevated blood lead levels due to exposure to lead paint

at a residential property located at 1920 W. Lanvale Street (hereinafter the “Subject Premises”),

in Baltimore City, Maryland. See Complaint and Demand for Jury Trial attached hereto as

Exhibit A.

       8.      The Underlying Suit alleges Green owned the Subject Premises during the time

period alleged in the Complaint. See Exhibit A.

       9.      The Complaint in the Underlying Suit indicates that Gingles resided, visited, and

spent significant amounts of time at the Subject Premises from birth (December 31, 1997)

through 2001. See Exhibit A at ¶ 2.

       10.     Allstate issued a Personal Umbrella Policy of insurance, No.: 028124368

(hereinafter the “Subject Policy”), which provided excess personal liability coverage for the




                                               3
             Case 1:19-cv-03410-JMC Document 1 Filed 11/26/19 Page 4 of 6



Green between January 14, 1987 through May 26, 2011, when it was cancelled. On January 14,

1999, an exclusion of coverage for claims alleging lead exposure went into effect. The Subject

Policy is attached hereto as Exhibit B.

       11.      Allstate contends it has no obligation to defend and/or indemnify Green for any

damages arising from Gingles’ alleged exposure after January 14, 1999, when coverage for lead

exposure under the Subject Policy terminated.

       12.      As such, Allstate contends that Green is responsible for a pro-rata portion of the

indemnity arising from Gingles’ allegations in the Underlying Suit.

       13.      Allstate generally denies that coverage is available for Green under the Subject

Policy for Gingles’ alleged injuries; however, in the event that coverage may be available under

the Subject Policy, the Subject Policy does not provide coverage for damages that occurred on or

after January 14, 1999.

                                Count I – Declaratory Judgment

       14.      The allegations set forth in Paragraphs 1 through 13 are incorporated herein by

reference.

       15.      An actual and immediate controversy exists between Allstate and Green with

respect to Allstate’s duties and obligations under the Subject Policy.

       16.      Allstate contends that under the Subject Policy there is no indemnity coverage for

any damages arising from Gingles’ lead exposure that occurred on or after January 14, 1999,

when the Subject Policy expired.

       17.      As such, Allstate contends that Green is responsible for all damages awarded to

Gingles that allegedly arose from exposure to lead occurring on or after January 14, 1999.




                                                 4
          Case 1:19-cv-03410-JMC Document 1 Filed 11/26/19 Page 5 of 6



       18.     Pursuant to Pennsylvania Nat’l Casualty Ins. Co. v. Roberts, Allstate is entitled to

an allocation of any potential responsibility under the Subject Policy for damages arising from

Gingles’ alleged exposure. 668 F.3d 106 (4th Cir. 2012)

       19.     Allstate is entitled to a determination of its duties with respect to Green under the

terms of the Subject Policy pursuant to 28 U.S.C. § 2201.

       20.     There is a bona fide, actual, present, and practical need for the declaration, which

deals with a present, ascertained or ascertainable state of facts, or a present controversy as to a

state of facts, and will terminate a controversy and remove an uncertainty.

       WHEREFORE, Allstate respectfully requests that this Court enter an Order declaring that

coverage is not available for Green under the Subject Policy for any damages caused by lead

exposure to Gingles, occurring on or after January 14, 1999, that Green is responsible for all

damages caused by exposure which occurred on or after January 14, 1999, and that Allstate’s

share of the pro-rata allocation of liability is limited to 25.94% of the total of any judgment for

Gingles, with Green liable for the remaining 74.06% of the total of any judgment for Gingles,

pursuant to Pennsylvania Nat’l Casualty Ins. Co. v. Roberts, 668 F.3d 106 (4th Cir. 2012).




                                             Respectfully submitted,

                                                     /s/ Adam G. Smith
                                             Paul J. Weber (Bar No. 03570)
                                             Adam G. Smith (Bar No. 19241)
                                             Sean P. Hatley (Bar No. 20139)



                                                 5
Case 1:19-cv-03410-JMC Document 1 Filed 11/26/19 Page 6 of 6



                           Amanda C. Sprehn (Bar No. 28071)
                           HYATT & WEBER, P.A.
                           200 Westgate Circle, Suite 500
                           Annapolis, Maryland 21401
                           Phone:       (410) 266-0626
                           Facsimile:   (410) 841-5065
                           Email:       pweber@hwlaw.com
                           Email:       adamsmith@hwlaw.com
                           Email:       sphatley@hwlaw.com
                           Email:       asphren@hwlaw.com

                           Counsel for Plaintiff
                           Allstate Insurance Company




                             6
